Exhibit 10.33 Execution Copy TERMINATION AND TRANSITION AGREEMENT BY AND AMONG WYETH, ACTING THROUGH ITS WYETH PHARMACEUTICALS DIVISION, and WYETH-WHITEHALL PHARMACEUTICALS, INC., and WYETH-AYERST LEDERLE, INC., and AHP MANUFACTURING B.V., TRADING AS WYETH MEDICA IRELAND, AND PROGENICS PHARMACEUTICALS, INC. and PROGENICS PHARMACEUTICALS NEVADA, INC. and EXCELSIOR LIFE SCIENCES IRELAND LIMITED Effective as of October 1, 2009 [*] CONFIDENTIAL TREATMENT REQUESTED CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION Execution Copy TABLE
